ON PETITION FOR REHEARING
This matter is before the court on the petition for rehearing filed by Brenda Martin, et al., plaintiffs-appellants.
After oral argument, appellants made a motion to have this court certify to the Illinois Supreme Court the question “whether there was a cause of action in Illinois tort law by a victim of a handgun against the manufacturer of that handgun.” We note that the Illinois Appellate Court has recently reached a conclusion similar to our own. In Linton v. Smith & Wesson, 120 Ill.App.3d 676, 82 Ill.Dec. 805, 469 N.E.2d 339 (1st Dist.1984), the plaintiff alleged that defendant had a duty to “prevent the sale of its handguns to persons who are likely to cause harm to the public.” The court, with Justice Stamos writing, held that there is no duty imposed “upon the manufacturer of a non-defective firearm to control the distribution of that product to the general public.” In light of this disposition by the intermediate state court, we are even more convinced of the correctness of the result reached in this case. Accordingly, plaintiffs’ motion to certify is denied.
Because the matter of certification was the principal basis of the petition for rehearing, and because the court is otherwise satisfied that the correct result has been reached in its decision on this appeal, the petition for rehearing is DENIED.